Citation Nr: 1623414	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-25 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI) with left subdural hematoma, intercranial hemorrhage, cerebral contusion and headaches.

2. Entitlement to a rating in excess of 40 percent for TBI with anxiety (claimed as vertigo, memory loss).

3. Entitlement to a rating in excess of 10 percent for cranial scarring (disfigurement of the head).

4. Entitlement to a rating in excess of 10 percent for total anosmia secondary to TBI with injury to the olfactory nerves.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to October 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before the undersigned in March 2016, but did not appear.  In a statement submitted in March 2016, the Veteran provided an explanation for his failure to appear and requested that a new hearing be scheduled.  The Veteran stated that he had been staying in his car with all of his belongings when he was arrested and his car was impounded.  Although he was released from custody shortly before the scheduled hearing, his vehicle and his possessions, including notice of when and where to report for the hearing, were still in police custody at the time of the hearing.  He called VA to learn when and where to report, only to learn his hearing had been scheduled for one hour prior to the phone call.

The Board finds that the Veteran has demonstrated good cause as to his inability to attend the previously scheduled hearing, and that the hearing should be rescheduled. 38 C.F.R. § 20.704(d) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board either in person at the RO (Travel Board hearing) or via Videoconference, whichever is most convenient for the Veteran.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




